UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1816



ALAN DOUGLAS RAMSAY,

                                              Plaintiff - Appellant,

          versus


THE HOME DEPOT, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1504-AMD)


Submitted:   November 30, 2004         Decided:     December 22, 2004


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Kopstein, DROSS, LEVENSTEIN, PERILMAN & KOPSTEIN,
Seabrook, Maryland, for Appellant. Matthew T. Angotti, Edwin L.
Keating, ANDERSON, COE & KING, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alan Douglas Ramsay appeals the district court’s orders

granting defendant’s motion for summary judgment and denying his

motion for reconsideration.   We have reviewed the record and find

no reversible error.   Accordingly, we affirm both orders for the

reasons stated by the district court in its memorandum opinion.

See Ramsay v. Home Depot, Inc., No. CA-03-1504-AMD (D. Md. May 27,

2004; June 5, 2004 (paperless order denying reconsideration)).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -